Citation Nr: 0016503	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  00-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling from and after December 31, 1997, and 10 percent 
disabling prior to December 31, 1997.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

By letter dated on May 22, 2000, the appellant indicated that 
he was unable to attend his scheduled RO hearing on May 24, 
2000 due to the death of a family member.  In this letter, he 
requested that his RO hearing be rescheduled.  As good cause 
has been shown for rescheduling the hearing, the Board 
remands this case to the RO in order to accommodate the 
appellant's request.  38 U.S.C.A. § 20.1304(b)(2) (1999).  
Moreover, the record reflects that the RO has scheduled the 
veteran for a hearing on July 18, 2000.

Accordingly, the case is again REMANDED for the following 
action:

The veteran should be afforded a personal hearing 
before personnel in the St. Petersburg, Florida, 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




